Exhibit 10

SHARE PURCHASE AGREEMENT



This Share Purchase Agreement (this “Agreement”) is dated December 30, 2009 by
and between Pinnacle Integrated Systems, Inc., d/b/a P2 ABC Controls, a
Pennsylvania corporation with an address at 308 National Road, Exton,
Pennsylvania, 19341 (the “Company”), Robert Betty and Feng Brown, both
shareholders of the Company with an address at 308 National Road, Exton,
Pennsylvania 19341 (“Sellers”), and ComCam International, Inc., a Delaware
corporation with an address at 1140 McDermott Drive, West Chester, Pennsylvania,
19380 (“Buyer”).



Recitals



WHEREAS, Sellers own one thousand (1,000) shares of common stock par value
$0.0001 or one hundred percent (100%) of the authorized, issued and outstanding
shares of common stock of the Company, which shares constitute 100% of the
ownership and right to ownership of the Company (the “Company Shares”); and



WHEREAS, Buyer desires to purchase from Sellers, and Sellers desires to sell to
Buyer the Company Shares upon the terms and conditions set forth in this
Agreement.



Agreements



Now, therefore, in consideration of the premises, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:



ARTICLE 1

PURCHASE



Section 1.1     Sale. Sellers are selling and transferring the Company Shares to
Buyer free and clear of any and all liens, pledges, options, encumbrances,
adverse interests and claims of any kind.



Section 1.2     Purchase. Buyer is purchasing the Company Shares whereby the
Company will be a wholly owned subsidiary of the Buyer.



Section 1.3     Purchase Price. The purchase price for the Company Shares is (i)
one million dollars ($1,000,000) in the form of the secured promissory note
attached hereto as Exhibit A (the “Note”) and (ii) three hundred thousand
(300,000) shares of Buyer’s common stock par value $0.0001 (the “Buyer Shares”).



ARTICLE 2
Closing



Section 2.1     Closing. The execution of this Agreement will take place by or
before December 31, 2009 (the “Closing”) at which the parties shall make the
deliveries provided in this Article 2.



Section 2.2     Delivery of Company Shares. At or after Closing, Sellers shall
deliver to Buyer a certificate representing the Company Shares in the name of
Buyer.



Section 2.3     Delivery of Buyer Shares. At or after Closing, Buyer shall
deliver to Sellers a certificate representing the Buyer Shares in the name of
Feng Brown.

Page 1

Share Purchase Agreement

--------------------------------------------------------------------------------



Section 2.4     Additional Closing Agreements. Contemporaneous with the Closing
of the Agreement:



(a)     

The Buyer shall deliver the Note; and




(b)     

The Buyer, Sellers and Company shall enter into a Security Agreement to secure
the Note, which Security Agreement is attached as Exhibit B; and




(c)     

The Buyer and Sellers shall enter into a Non-Compete Agreement, in a form
acceptable to Buyer’s counsel, acting reasonably, by which Sellers agree not to
compete with the business as carried on by the Company, the Buyer, or any
affiliated or related entity, for a period of six (6) months from the Closing,
which Non-Compete Agreement is attached as Exhibit C; and




Section 2.5     Other Deliverables. At or after Closing, each party hereto shall
promptly execute and deliver, or cause to be executed and delivered, all such
documents and instruments, in addition to those otherwise required by this
Agreement, in form and substance reasonably satisfactory to the other party, as
such other party may reasonably request in order to carry out or evidence the
terms of this Agreement.



ARTICLE 3

Representations and Warranties of SellerS and THE COMPANY



Sellers and the Company represent and warrant to Buyer, as of the date of this
Agreement, as follows:



Section 3.1     Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Pennsylvania. Sellers and the Company have all requisite
corporate power and authority to own and operate their respective assets, to
execute and deliver this Agreement, to carry out the provisions of this
Agreement and to carry on business as presently conducted and as presently
proposed to be conducted. The Company is duly qualified and authorized to do
business and is in good standing in each jurisdiction in which the nature of the
Company’s activities and properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Company and its business.



Section 3.2     Capitalization; Voting Rights.

The issued and outstanding capital shares of the Company consist of one thousand
shares of common stock, par value $0.0001. All issued and outstanding shares
(i) have been duly authorized and validly issued, (ii) are fully paid and
nonassessable, and (iii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities. There are no outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal), proxy or shareholder agreements, or agreements of any kind
for the purchase or acquisition from the Company of its securities. When
transferred in compliance with the provisions of this, the Company Shares will
be validly issued, fully paid and nonassessable, and will be free of any liens
or encumbrances, provided, however, that the Company Shares may be subject to
restrictions on transfer under state and/or federal securities laws as set forth
herein or as otherwise required by such laws at the time a transfer is proposed.



Page 2

Share Purchase Agreement

--------------------------------------------------------------------------------

Section 3.3     Authorization; Binding Obligations.

All corporate action on the part of the Company, its directors, and Sellers
necessary for the authorization of this Agreement, the performance of all
obligations of the Company hereunder at the Closing and the authorization, sale,
issuance and delivery of the Company Shares pursuant hereto has been taken or
will be taken prior to the Closing. The Agreement, when executed and delivered,
will represent valid and binding obligations of the Company enforceable in
accordance with their terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights; and (ii) as limited by general
principles of equity that restrict the availability of equitable remedies. The
sale of the Company Shares is not and will not be subject to any preemptive
rights or rights of first refusal that have not been properly waived or complied
with.



Section 3.4     Financial Statements; Interim Changes.

The Company will deliver to Buyer its audited financial statements for the
periods ended December 31, 2008 and December 31, 2007 in addition to its
unaudited balance sheet and unaudited statement of cash flow (the “Financials”)
as at September 30, 2009 (the “Statements Date”) in compliance with requisite
timelines according to applicable securities laws and regulations.



Section 3.5     Liabilities. The Company has no material liabilities and, to the
best of its knowledge, knows of no material contingent liabilities not disclosed
in the Financials, except current liabilities incurred in the ordinary course of
business subsequent to the Statements Date which have not been, either in any
individual case or in the aggregate, materially adverse.

 

Section 3.6     Agreements; Action.



(a)     There are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which the Company
is a party or to its knowledge by which it is bound which may involve (i) the
license of any proprietary right to or from the Company, (ii) provisions
restricting or affecting the business of the Company, or (iii) indemnification
by the Company with respect to infringements of proprietary rights.



(b)     The Company has not (i) incurred any indebtedness for money borrowed or
any other liabilities (other than with respect to dividend obligations,
distributions, indebtedness and other obligations incurred in the ordinary
course of business or as disclosed in the Financials) individually in excess of
$10,000 or, in the case of indebtedness and/or liabilities individually less
than $10,000, in excess of $25,000 in the aggregate, (ii) made any loans or
advances to any person, other than ordinary advances, or (iii) sold, exchanged
or otherwise disposed of any of its assets or rights, other than the sale of its
inventory in the ordinary course of business.



Section 3.7     Changes.

Since the Statements Date, there has not been to Sellers’ or the Company’s
knowledge:



(a)     Any change in the assets, liabilities, financial condition or operations
of the Company from that reflected in the Financials, other than changes in the
ordinary course of business, none of which individually or in the aggregate has
had or is expected to have a material adverse effect on such assets,
liabilities, financial condition or operations of the Company;



(b)     Any material change, except in the ordinary course of business, in the
contingent obligations of the Company by way of guaranty, endorsement,
indemnity, warranty or otherwise;



(c)     Any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the properties, business or prospects or
financial condition of the Company;

Page 3

Share Purchase Agreement

--------------------------------------------------------------------------------



(d)     Any waiver by the Company of a valuable right or of a material debt owed
to it;



(e)     Any direct or indirect loans made by the Company to any of the Company’s
employees, officers, directors, or to the Sellers, other than advances made in
the ordinary course of business;



(f)     Any material change in any compensation arrangement or agreement with
any of the Company’s employees, officers, directors, or with the Sellers;



(g)     

Any declaration or payment of any distribution of the assets of the Company; or




(h)     

Any debt, obligation or liability incurred, assumed or guaranteed by the
Company, except those for immaterial amounts and for current liabilities
incurred in the ordinary course of business.




Section 3.8     Title to Properties and Assets.

The Company has good and marketable title to its properties and assets,
including without limitation the properties and assets reflected in the
Financials, and good title to its leasehold estates, in each case subject to no
mortgage, pledge, lien, lease, encumbrance or charge, other than (i) those
resulting from taxes which have not yet become delinquent, (ii) minor liens and
encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company, and
(iii) those that have otherwise arisen in the ordinary course of business. All
facilities, machinery, equipment, fixtures, vehicles and other properties owned,
leased or used by the Company are in good operating condition and repair and are
reasonably fit and usable for the purposes for which they are being used.



Section 3.9     Compliance with Other Instruments.

The Company is not in violation or default of any term of its governing
documents, or of any provision of any mortgage, indenture, contract, agreement,
instrument or contract to which it is party or by which it is bound or of any
judgment, decree, order, writ or, to its knowledge, any statute, rule or
regulation applicable to the Company which would materially and adversely affect
the business, assets, liabilities, financial condition, operations or prospects
of the Company. The execution, delivery, and performance of and compliance with
this Agreement, and the sale of the Company Shares pursuant hereto, will not,
with or without the passage of time or giving of notice, result in any such
material violation, or be in conflict with or constitute a default under any
such term, or result in the creation of any mortgage, pledge, lien, encumbrance
or charge upon any of the properties or assets of the Company or the suspension,
revocation, impairment, forfeiture or nonrenewal of any permit license,
authorization or approval applicable to the Company, its business or operations
or any of its assets or properties.

 

Section 3.10     Investment. Feng Brown is acquiring the Buyer Shares for
investment purposes, and not with a view to distribution or resale thereof in
violation of applicable securities laws and regulations.



Section 3.11     Litigation.

 

There is no action, suit, proceeding, or investigation, pending, or to the
Company’s knowledge, currently threatened against the Company that questions the
validity of this Agreement, or to consummate the transactions contemplated
hereby, or which might result, either individually or in the aggregate, in any
material adverse change in the assets, condition, affairs or prospects of the
Company, financially or otherwise, or any change in the current equity ownership
of the Company, nor is the Company aware that there is any basis for the
foregoing. The foregoing includes, without limitation, actions pending or
threatened (or any basis therefor known to the Company) involving the prior
employment of any of the Company’s employees, their use in connection with the
Company’s business of any information or techniques allegedly proprietary to any
of their former employers, or their obligations under any agreements with prior
employers. The Company is not a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or which the Company intends to initiate.

Page 4

Share Purchase Agreement

--------------------------------------------------------------------------------



Section 3.12     Tax Returns and Payments.

The Company has timely filed all tax returns (federal, state and local) required
to be filed by it. All taxes shown to be due and payable on such returns, any
assessments imposed, and to the Company’s knowledge all other taxes due and
payable by the Company on or before the Closing have been paid or will be paid
prior to the time they become delinquent. The Company has not been advised
(i) that any of its returns, federal, state or other, have been or are being
audited as of the date hereof, or (ii) of any deficiency in assessment or
proposed judgment to its federal, state or other taxes. The Company has no
knowledge of any liability of any tax to be imposed upon its properties or
assets as of the date of this Agreement that is not adequately provided for.



Section 3.13     Employees.

The Company is not a party to or bound by any currently effective employment
contract, deferred compensation arrangement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation plan or
agreement, except as attached hereto in Exhibit C. To the Company’s knowledge,
no employee of the Company, nor any consultant with whom the Company has
contracted, is in violation of any term of any employment contract, proprietary
information agreement or any other agreement relating to the right of any such
individual to be employed by, or to contract with, the Company because of the
nature of the business to be conducted by the Company; and to the Company’s
knowledge the continued employment by the Company of its present employees, and
the performance of the Company’s contracts with its independent contractors,
will not result in any such violation. The Company has not received any notice
alleging that any such violation has occurred. No employee of the Company has
been granted the right to continued employment by the Company or to any material
compensation following termination of employment with the Company. The Company
is not aware that any manager or key employee, or that any group of key
employees, intends to terminate their employment with the Company, nor does the
Company have a present intention to terminate the employment of any manager, key
employee or group of key employees.
 

Section 3.14     Compliance with Laws; Permits.

To its knowledge, the Company is not in violation of any applicable statute,
rule, regulation, order or restriction of any domestic or foreign government or
any instrumentality or agency thereof in respect of the conduct of its business
or the ownership of its properties which violation would materially and
adversely affect the business, assets, liabilities, financial condition,
operations or prospects of the Company. No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained and no
registrations or declarations are required to be filed in connection with the
execution and delivery of this Agreement and the issuance of the Buyers Shares,
except such as has been duly and validly obtained or filed, or with respect to
any filings that must be made after the Closing, as will be filed in a timely
manner. The Company has all permits and licenses and any similar authority
necessary for the conduct of its business as now being conducted by it, the lack
of which could materially and adversely affect the business, properties,
prospects or financial condition of the Company and believes it can obtain,
without undue burden or expense, any similar authority for the conduct of its
business as planned to be conducted.



Section 3.15     Environmental and Safety Laws.

To its knowledge, the Company is not in violation of any applicable statute, law
or regulation relating to the environment or occupational health and safety, and
to its knowledge, no material expenditures are or will be required in order to
comply with any such existing statute, law or regulation.



Section 3.16     Offering Valid.

Assuming the accuracy of the representations and warranties of Buyer contained
in Article 4 hereof, the offer and sale of the Company Shares will be exempt
from the registration requirements of all applicable securities laws and will
have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable securities laws.



Page 5

Share Purchase Agreement

--------------------------------------------------------------------------------

Section 3.17     Full Disclosure.

To Sellers’ and the Company’s knowledge and belief, this Agreement, the exhibits
hereto, and any certificate expressly delivered by Sellers and the Company to
Buyer or its attorneys or agents in connection herewith or therewith or with the
transactions contemplated hereby or thereby, neither contain any untrue
statement of a material fact nor, to Sellers’ or the Company’s knowledge and
belief, omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading. To Sellers’ and the Company’s
knowledge and belief, there are no facts which (individually or in the
aggregate) materially adversely affect the business, assets, liabilities,
financial condition or operations of the Company that have not been set forth in
the Agreement, the exhibits hereto or in other documents expressly delivered to
Buyer or its attorneys or agents in connection herewith.



ARTICLE 4
Representations and Warranties of BUYER



Buyer represents and warrants to Sellers and the Company, as of the date of this
Agreement and as of Closing, as follows:



Section 4.1     Authority. Buyer has all requisite right, power, authority and
capacity to execute, deliver and perform this Agreement. This Agreement has been
duly and validly executed and delivered by Buyer. This Agreement is the valid
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms, except as enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium, fraudulent conveyance,
redemption, reinstatement, and other laws affecting the rights or remedies of
creditors generally and (ii) general principles of equity.



Section 4.2     Investment. Buyer is acquiring the Company Shares for investment
purposes, and not with a view to distribution or resale thereof in violation of
applicable securities laws and regulations.
 

Section 4.3     No Conflicts. The execution, delivery and performance by Buyer
of this Agreement does not and will not: (i) conflict with, violate, result in a
breach of or constitute a default under any agreement, instrument or obligation
to which Buyer is a party or by which Buyer is bound; (ii) conflict with or
violate any order, judgment, decree, statute, rule or regulation applicable to
Buyer; or (iii) require any consent, approval or authorization of, or filing
with, any governmental authority or any other third party.
 

Section 4.4     Litigation. There is no action, suit, proceeding or
investigation pending, or to Buyer’s knowledge threatened, against Buyer which
questions or challenges the validity of this Agreement or any action to be taken
by Buyer pursuant to this Agreement, and, to Buyer’s knowledge, there is no
basis for any such action, suit, proceeding or investigation.



Section 4.5      Commitments. Buyer agrees to honor all commitments made by the
Company and Sellers in regards to the Company.



Section 4.6      Due Diligence. Buyer has completed due diligence in regard to
the Company’s business.



Page 6

Share Purchase Agreement

--------------------------------------------------------------------------------

ARTICLE 5
INDEMNIFICATION



Section 5.1     Indemnification by Sellers and the Company. From and after the
Closing, each of Sellers and the Company shall indemnify and hold harmless Buyer
from and against any and all losses, liabilities, claims, demands, causes of
action, costs and expenses (including, without limitation, reasonable attorneys’
fees) (collectively, “Claims”) arising out of or resulting from: (a) any
representation or warranty of Sellers and the Company, as the case may be, in
this Agreement not being true and accurate when made or when required by this
Agreement to be true and accurate; or (b) any failure by Sellers and the
Company, as the case may be, to perform any of its covenants, agreements or
obligations in this Agreement.



Section 5.2     Indemnification by Buyer. From and after the Closing, Buyer
shall indemnify and hold harmless Sellers and the Company from and against any
and all Claims arising out of or resulting from: (a) any representation or
warranty of Buyer in this Agreement not being true and accurate when made or
when required by this Agreement to be true and accurate; or (b) any failure by
Buyer to perform any of its covenants, agreements or obligations in this
Agreement.



Section 5.3     Procedure for Indemnification. No party shall be entitled to
indemnification under this Article 5 until such party (the “Indemnified Party”)
shall have given the party obligated to provide indemnification hereunder (the
“Indemnifying Party”) written notice of the claim for indemnification and, if
such claim for indemnification arises out of any claim, suit, action or
proceeding by a third party against the Indemnified Party, unless and until the
Indemnified Party shall have given the Indemnifying Party prompt written notice
of such third-party claim and the Indemnifying Party has been offered the right,
at the sole expense of the Indemnifying Party, to participate in the defense of
such third-party claim. If the Indemnifying Party elects to assume the defense
of such a third-party claim, it shall not be liable to the Indemnified Party for
any legal or other expense subsequently incurred by the Indemnified Party in
connection with the defense thereof. The Indemnifying Party shall not be liable
for any settlement of any action or claim effected without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld.



Section 5.4     No Bar. The provisions of this Article 5 shall not limit in any
way the claims which may be made by the parties at law or in equity for any
breach by any such party of the terms of this Agreement or any document or
instrument delivered pursuant hereto.



ARTICLE 6
Miscellaneous



Section 6.1     Brokers. Each party represents to the other parties that it has
not engaged any broker, finder or intermediary in connection with the
transactions contemplated by this Agreement.
 

Section 6.2     Expenses. All legal and other expenses incurred by any party in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees.



Section 6.3     Survival. Each of the covenants, representations and warranties
of the parties made herein shall survive the Closing and shall not be merged in
the consummation of the transactions contemplated hereby.



Page 7

Share Purchase Agreement

--------------------------------------------------------------------------------

Section 6.4     Notices. All notices and other communications under this
Agreement shall be in writing and shall be sent by certified or registered mail,
return receipt requested, by personal delivery, or by facsimile addressed to the
appropriate party at the address or facsimile number set forth below or such
other address or facsimile number as the party may designate by notice given in
accordance with this Section. Notice shall be deemed validly given on the date
of receipt as shown on the return receipt if delivered by certified or
registered mail, on the date of delivery if done by personal delivery and upon
confirmation of receipt if sent by facsimile with receipt confirmed. Notice
shall also be deemed validly given on the date that a party rejects or refuses
to accept delivery or the date of an inability to effectuate delivery because of
a changed address or facsimile number of which no notice was given in accordance
with this Section.



If to the Company to:     Pinnacle Integrated Systems

     d/b/a P2 ABC Controls

     308 National Road

     Exton, Pennsylvania 19341

     telephone: (610) 524-7810

     email: bbetty@p2inc.net



If to Sellers to:     Robert Betty

     308 National Road

     Exton, Pennsylvania 19341

     telephone: (610) 524-7810

     email: bbetty@p2inc.net           

     Feng Brown

     308 National Road     

     Exton, Pennsylvania 19341

     telephone: (610) 524-7810

     email: abrown@p2inc.net      

If to Buyer to:     ComCam International, Inc.

     1140 McDermott Drive

     West Chester, Pennsylvania 19380

     telephone: (610) 436-8089

     email: don@comcam.net

 

Section 6.5     Entire Agreement; Amendments; Waivers. This Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral or
written, with respect thereto. This Agreement may not be modified orally, but
only by an agreement in writing signed by the party against whom any waiver or
amendment may be sought to be enforced. No action taken pursuant to this
Agreement and no investigation by or on behalf of any party hereto shall be
deemed to constitute a waiver by such party of compliance with any
representation, warranty, covenant or agreement herein. The waiver by any party
hereto of any condition or of a breach of another provision of this Agreement
shall not be construed as a waiver of any other condition or subsequent breach.
The waiver by any party of any part of any condition precedent to its
obligations under this Agreement shall not preclude it from seeking redress for
breach of this Agreement other than with respect to the condition waived.

Section 6.6     Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns. None of the parties shall
assign this Agreement or delegate any of its duties hereunder to any other
person or entity without the prior written consent of the other parties to this
Agreement.

Page 8

Share Purchase Agreement

--------------------------------------------------------------------------------



Section 6.7     Headings. The section and other headings in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.



Section 6.8     Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall be deemed to be one and the same Agreement.
 

Section 6.9     Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Pennsylvania, without giving effect to
the principles of conflicts of law of such state.



Section 6.10     Arbitration. The parties hereby submit all controversies,
claims, and matters of difference to arbitration in Pennsylvania, by a single
arbitrator according to the Commercial Arbitration Rules of the American
Arbitration Association from time to time in force. This submission and
agreement to arbitrate shall be specifically enforceable. Without limiting the
generality of the foregoing, the following shall be considered controversies for
this purpose: (i) all questions relating to the breach of any obligation,
warranty or condition hereunder, (ii) all questions relating to representations,
negotiations and other proceedings leading to the execution hereof,
(iii) failure of either party to deny or reject claim or demand from the other
party, and (iv) all questions as to whether the right to arbitrate any question
exists. Arbitration may proceed in the absence of either party if notice of the
proceeding has been given to such party. The parties agree to abide by all
awards rendered in such proceedings. Such awards shall be final and binding on
all parties. It is the intention of the parties that the selection of
arbitrators, the holding of the arbitration hearing, and the issuance of the
findings of the arbitrators shall all be accomplished as expeditiously as
possible, and the parties shall take all measures required to proceed in that
fashion.



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.          



     Pinnacle Integrated Systems, Inc.



/s/ Robert Betty

By: Robert Betty

Its: President



     Sellers



     /s/ Robert Betty     

     Robert Betty



     /s/ Feng Brown     

     Feng Brown



ComCam International, Inc.



/s/ Don Gilbreath

By: Don Gilbreath

Its: Chief Executive Officer     

Page 9

Share Purchase Agreement

--------------------------------------------------------------------------------





EXHIBIT A - SECURED PROMISSORY NOTE

SECURED PROMISSORY NOTE



$1,000,000

Principal Amount

December 30, 2009     West Chester, Pennsylvania



FOR VALUE RECEIVED, the undersigned, ComCam International, Inc., a Delaware
corporation with an address at 1140 McDermott Drive, West Chester, Pennsylvania,
19380 (“Maker”), promises to pay to the order of Robert Betty and Feng Brown
(“Holders”), at the address of Holders located at 308 National Road, Exton,
Pennsylvania 19341, or at such other place as the holder of this Promissory Note
(“Note”) may from time to time designate in writing, the principal amount of one
million dollars ($1,000,000), together with interest on the unpaid principal
amount at a fixed per annum rate of three percent (3%), payable as follows:



1.      Payment Terms.



(a)     

The principal amount and accrued interest on this Note is payable in five
payments of two hundred thousand dollars ($200,000) and accrued interest each
with the firs t payment due on or before February 15, 2010, the second payment
due on or before March 15, 2010, the third payment due on or before April 15,
2010, the fourth payment due on or before May 15, 2010 and the final payment due
on or before June 15, 2010.




(b)     

The principal amount and accrued interest on this Note shall be payable in
lawful money of the United States of America. Simple interest on the principal
amount shall be calculated on the basis of a 360-day year by multiplying the
principal amount by the per annum rate in effect, multiplying the product
thereof by the actual number of days elapsed, and dividing the product so
obtained by 360.




2.     

Security.




The indebtedness evidenced by this Note is secured by the terms and conditions
of a Security Agreement of even date herewith, and until released said Security
Agreement contains additional rights of the Holder. Such rights may cause
acceleration of the indebtedness evidenced by this Note. Reference is made to
said Security Agreement for such additional terms. Said Security Agreement
grants to Holder certain rights in respect to certain property owned by Maker.



3.      Events of Default.
 


(a)     

The principal amount and accrued interest evidenced by this Note shall become
immediately due and payable, at the option of Holders, if any of the following
events or conditions (each of which shall constitute an “Event of Default”)
shall occur or exist:




(i)     

any failure by Maker to pay as and when due any principal amount or accrued
interest due hereunder, which failure is not cured within fifteen (15) days
after the due date thereof;




(ii)     

except as otherwise provided as to a particular covenant, condition or
agreement, the default or failure by Maker to observe any covenant, condition or
agreement under the terms of this Note, any other security documents heretofore
or hereafter executed by Maker to secure this Note, or any document related to
the loan evidenced by this Note, which default or failure is not cured within
fifteen (15) days after written notice thereof from Holder to Maker;




Page 10

Share Purchase Agreement

--------------------------------------------------------------------------------

EXHIBIT A - SECURED PROMISSORY NOTE

(iii)     

the filing by Maker of a voluntary petition in bankruptcy, the adjudication of
Maker as a bankrupt or insolvent, the filing by Maker of any petition or answer
seeking or acquiescing in any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, or Maker seeking or
consenting to, or acquiescence in, the appointment of any trustee, receiver, or
liquidator, or the making of any general assignment for the benefit of
creditors, or its admission in writing of its inability to pay its debts
generally as they become due;




(iv)     

the entry by a court of competent jurisdiction of an order, judgment, or decree
approving a petition filed against Maker seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future federal, state or other statute, law or
regulation relating to bankruptcy, insolvency, or other relief for debtors,
which order, judgment or decree remains unvacated and unstayed for thirty (30)
consecutive days from the date of entry thereof, or the appointment of any
trustee, receiver or liquidator of Maker of a substantial part of its or his
property or of any or all of the rents, revenues, issues, earnings, profits or
income thereof; or




(v)     

a change in the ownership or management structure of Maker without the prior
written consent of Holders, which consent may be granted or refused by Holders
in Holders’ sole discretion. Notwithstanding anything in this Section 3(a), all
requirements of notice shall be deemed inapplicable if Holders are prevented
from giving such notice by bankruptcy or other applicable law. In such event,
the cure period, if any, shall then run from the occurrence of the event or
condition of default rather than from the date of notice.




(b)     

upon the occurrence of any Event of Default, Holders (or any subsequent holder
hereof) shall be entitled to recover in addition to those amounts due pursuant
to this Note, all expenses of collecting this Note, including without limitation
court costs, paralegals’ fees and attorney’s fees, including costs and
attorneys’ fees in any appellate or bankruptcy proceeding.




4.      Miscellaneous.
 

(a)      With respect to the amounts due under this Note, Maker waives the
following:



(i)     All rights of exemption of property from levy or sale under execution or
other process for the collection of debts under the Constitution or laws of the
United States or any state thereof;



(ii)     Demand, presentment, protest, notice of dishonor, notice of nonpayment,
diligence in collection, and all other requirements necessary to charge or hold
the undersigned liable on any obligations hereunder; and



(iii)     Any further receipt for or acknowledgment of any collateral now or
hereafter deposited as security for the obligations hereunder.



(b)      In no event shall the amount of interest due or payable hereunder
exceed the maximum rate of interest allowed by applicable law, and in the event
any such payment is inadvertently paid by Maker or inadvertently received by
Holders (or any holder), then such excess amount shall be credited as a payment
of principal, unless Maker elects to have such excess amount refunded to Maker
forthwith. It is the express intent hereof that Maker not pay and Holders (or
any holder) not receive, directly or indirectly, interest in excess of that
which may be legally paid by Maker under applicable law.



Page 11

Share Purchase Agreement

--------------------------------------------------------------------------------

EXHIBIT A - SECURED PROMISSORY NOTE

(c)      Holders shall not by any act, delay, omission, or otherwise be deemed
to have waived any of Holders’ rights or remedies, and no waiver of any kind
shall be valid unless in writing and signed by Holders. All rights and remedies
of Holders under the terms of this Note or any other document executed by Maker
in connection with the loan evidenced by the Note, and applicable statutes or
rules of law, shall be cumulative and may be exercised successively or
concurrently. Maker agrees that there are no defenses, equities or setoffs
regarding the obligations set forth in this Note. The obligations of Maker
hereunder shall be binding upon and enforceable against Maker and its successors
and assigns. This Note shall be governed by, and construed in accordance with,
the laws of the State of Pennsylvania. Maker consents that any legal action or
proceeding arising hereunder shall be brought only in the State courts of
Pennsylvania and assents and submits to the personal jurisdiction of any such
courts in any such action or proceeding. Any provision in this Note which may be
unenforceable or invalid under any law shall be ineffective to the extent of
such unenforceability or invalidity without affecting the enforceability or
validity of any other provision hereof.



(d)      MAKER AND HOLDERS, BY HOLDERS’ ACCEPTANCE OF THIS NOTE, HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING OUT OF OR IN ANY WAY PERTAINING OR RELATING TO, THIS
NOTE, OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS NOTE OR (ii) IN ANY WAY CONNECTED WITH OR PERTAINING OR
RELATED TO OR INCIDENTAL TO ANY DEALINGS OF MAKER AND HOLDERS HERETO WITH
RESPECT TO THIS NOTE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR IN CONNECTION WITH THE TRANSACTIONS RELATED
THERETO OR CONTEMPLATED THEREBY OR THE EXERCISE OF EITHER PARTY’S RIGHTS AND
REMEDIES THEREUNDER, IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. MAKER
AND HOLDERS AGREE THAT EITHER OR BOTH OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED
AGREEMENT BETWEEN MAKER AND HOLDERS IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT
ANY DISPUTE OR CONTROVERSY WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.



EXECUTED by Maker on the date first set forth above.
 
 

By: ComCam International, Inc.



By: /s/ Don Gilbreath

                              Don Gilbreath, Chief Executive Officer



Page 12

Share Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT B - SECURITY AGREEMENT

SECURITY AGREEMENT



This Security Agreement (this “Agreement”) dated as of December 30, 2009 is by
and between ComCam International, Inc., a Delaware corporation with an address
at 1140 McDermott Drive, West Chester, Pennsylvania, 19380 (“ComCam”) and Robert
Betty and Feng Brown, with an address at 308 National Road, Exton, Pennsylvania
19341 (the “Secured Party”).



     Recitals



A.     ComCam is indebted to the Secured Party as evidenced by that certain
Secured Promissory Note of even date herewith in the principal sum of $1,000,000
and accrued interest (the “Note”).
 
B.     ComCam and the Secured Party desire that ComCam grant to the Secured
Party a security interest in certain collateral, as herein defined, to secure
ComCam’s performance of the terms and conditions and of the other obligations
set forth in this Agreement.
 

     Terms and Conditions



In consideration of the premises and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
 
1.     The Security Interest. ComCam hereby grants to the Secured Party a
security interest in all of the following rights, interests, and property (all
of the following being herein sometimes called the “Collateral”): (a) the one
thousand (1,000) shares of common stock par value $0.0001 or one hundred percent
(100%) of the authorized, issued and outstanding shares of common stock of
Pinnacle Integrated Systems, Inc., which shares constitute 100% of the ownership
and right to ownership of Pinnacle Integrated Systems, Inc., (the “Shares”) and
(b) all of the assets of Pinnacle Integrated Systems, Inc., and any and all
substitutes, replacements, accessions, attachments, increases, profits,
revisions, or additions thereto (the “Assets”) and (c) any and all proceeds
arising from or attributable to the Assets. The Collateral is to be recorded
with the State of Pennsylvania pursuant to a UCC filing to be released on full
satisfaction of the terms and conditions of the Note.
 
2.     The Indebtedness. This Agreement is being executed and delivered to
secure, and the security interest herein granted (the “Security Interest”) shall
secure full payment and performance of all of obligations owing to the Secured
Party by ComCam.
 
3.     Representations and Warranties of ComCam. ComCam represents and warrants
to the Secured Party that:



(a)     ComCam is the owner of the Collateral;



(b)      This Security Interest is a first and prior security interest in all of
the Collateral, in which case the security interest granted by virtue of this
Agreement shall entitle Secured Party to a primary entitlement of the Collateral
based on the principal amount and accrued interest due and owing under the Note;
and
 

(c)     No dispute, right of set off, counterclaim, or defenses exist with
respect to all or any part of the Collateral.
 

Page 13

Share Purchase Agreement

--------------------------------------------------------------------------------

EXHIBIT B - SECURITY AGREEMENT



4.     Default. As used herein, the term “Default” means the occurrence of one
or more of the following: (a) the failure to timely pay or perform any
obligations or covenants contained herein, or the occurrence of an “Event of
Default,” as such term is defined in the Note; (b) any warranty, representation
or statement made or furnished to the Secured Party by or on behalf of ComCam
herein proves to be untrue; (c) the death, incapacity, dissolution, merger,
consolidation, termination of existence, or business failure of ComCam or any
other person liable on the indebtedness represented by the Note (the
“Indebtedness”); (d) appointment of a receiver for any part of the Collateral;
(e) assignment for the benefit of creditors or the commencement of any
proceeding under any bankruptcy or insolvency law by or against ComCam or by or
against any maker, drawer, acceptor, endorser, guarantor, surety, accommodation
party or other person liable upon the Indebtedness or any part thereof, or upon
the Collateral; (f) the levy on, seizure or attachment of the Collateral, or any
part thereof; or (g) any sale or other disposition of the Shares or the Assets
by ComCam, whether voluntary or involuntary.
5.     Remedies. Upon the occurrence of any event of Default, in addition to any
and all other rights and remedies the Secured Party may then have hereunder,
under the Uniform Commercial Code as adopted in the State of Pennsylvania or any
other pertinent jurisdiction (the “Code”), or otherwise, the Secured Party may,
at its option: (a) reduce its claim to judgment or foreclose or otherwise
enforce the Security Interest, in whole or in part, by any available judicial
procedure; (b) after notification, if any, provided for herein, sell, lease, or
otherwise dispose of, at the office of the Secured Party, on the premises of
ComCam, or elsewhere, all or any part of the Collateral, in its then condition
or following any commercially reasonable preparation or processing, and any such
sale or other disposition may be as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
of any part of the Collateral shall not exhaust the Secured Party’s power of
sale, but sales may be made from time to time, and at any time, until all of the
Collateral has been sold or until the Indebtedness has been paid and performed
in full), and at any such sale it shall not be necessary to exhibit any of the
Collateral; (c) at its discretion, retain the Collateral in satisfaction of the
Indebtedness whenever the circumstances are such that the Secured Party is
entitled to do so under the Code or otherwise; and (d) exercise any and all
other rights, remedies, and privileges it may have under any document that
secures the Indebtedness.
 
Any and all proceeds ever received by the Secured Party from any sale or other
disposition of the Collateral, or any part thereof, or the exercise of any other
remedy pursuant hereto shall be applied by Secured Party to the Indebtedness in
such order and manner as the Secured Party, in its sole discretion, may deem
appropriate, notwithstanding any directions or instructions to the contrary by
ComCam.
 
6.     Notice of Action. Reasonable notification of the time and place of any
public sale of the Collateral, or reasonable notification of the time after
which any private sale or other intended disposition of the Collateral is to be
made (including retention thereof in satisfaction of the Indebtedness), shall be
sent to ComCam and to any other person entitled under the Code to notice. It is
agreed that notice sent or given at least ten (10) calendar days prior to the
taking of the action to which the notice relates is reasonable notification and
notice for the purposes of this paragraph.



7.     Rights Cumulative. All rights and remedies of the Secured Party hereunder
are cumulative of each other and of every other right or remedy the Secured
Party may otherwise have at law or in equity or under any other contract or
other writing for the enforcement of the Security Interest herein, and the
exercise of one or more rights or remedies shall not prejudice or impair the
concurrent or subsequent exercise of other rights or remedies.



8.     Assignment. The rights, powers and interests held by Secured Party
hereunder, together with the Collateral, may be transferred and assigned by
Secured Party, in whole or in part, at such time and upon such terms as Secured
Party may deem advisable.

9.     No Waivers. No failure on the part of the Secured Party to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Secured Party of
any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.
10.     Binding Effect. This Agreement shall be binding on ComCam and ComCam’s
successors and assigns and shall inure to the benefit of the Secured Party, and
the Secured Party’s successors and assigns.
 
11.     Termination. This Agreement and the Security Interest in the Collateral
will terminate when the Indebtedness has been paid in full by extinguishment
thereof but not by renewal, modification or extension thereof.
 
12.     Governing Law. THE LAW GOVERNING THIS AGREEMENT WILL BE THAT OF THE
STATE OF PENNSYLVANIA, IN FORCE ON THE DATE OF EXECUTION OF THIS AGREEMENT,
EXCLUDING CONFLICT OF LAWS PROVISIONS.
 
13.     Notice. Any notice, request, instruction or other document required or
permitted to be delivered hereunder by either party hereto to the other shall be
in writing and shall be delivered or mailed, registered or certified, postage
prepaid, addressed as set forth on the signature page or to such other address
as any party hereto shall hereafter designate by written notice to the other
party.
 
14.     Financial Information. ComCam shall permit the Secured Party or its
representatives at any reasonable time during ComCam’s normal business hours to
examine the book, records and accounts of ComCam and ComCam shall furnish to the
Secured Party such unaudited quarterly and annual statements of the operations
of ComCam relating to the Collateral as ComCam routinely prepares for its own
internal purposes.

Page 14

Share Purchase Agreement

--------------------------------------------------------------------------------

EXHIBIT B - SECURITY AGREEMENT



Execution



The parties have executed this Agreement effective as of the date first above
written.



ComCam

     

ComCam International, Inc.



     

By: /s/ Don Gilbreath

     Don Gilbreath, Chief Executive Officer



Secured Party



Robert Betty

     

     

     /s/ Robert Betty



Feng Brown     



     /s/ Feng Brown



Page 15

Share Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT C - NON-COMPETE AGREEMENT

NON-COMPETE AGREEMENT

This Non-Compete Agreement (this “Agreement”) is dated December 30, 2009 by and
between Robert Betty (“Mr. Betty”), Feng Brown (“Ms. Brown”), and ComCam
International, Inc. (the “Company”).

WHEREAS, pursuant to that certain Share Purchase Agreement between Mr. Betty,
Ms. Brown, the Company, and Pinnacle Integrated Systems, Inc., dated December
30, 2009, Mr. Betty and Ms. Brown agreed to enter into a non-competition
agreement as a condition to the Company’s obligations under the Share Purchase
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the Company, Mr. Betty and Ms. Brown agree as follows:


1)     

Restrictive Covenant.


(a)     

No Competition. Mr. Betty and Ms. Brown agree that for a period of six (6)
months following the date hereof (“Non-Compete Period”) that they shall not
directly or indirectly, either individually or with others, engage or have any
interest, as an owner, employee, representative, agent, consultant or otherwise,
in any business which is similar to the business conducted by the Company. These
covenants shall be deemed separate covenants for each and every state, country
and any other governmental entity covered by the non-compete obligation and in
the event the covenant for one or more such jurisdictions is determined to be
unenforceable the remaining covenants shall continue to be effective. These
covenants are not intended to prevent Mr. Betty or Ms. Brown from using their
general knowledge, experience, skill and know-how in a manner that is not
competitive, provided Mr. Betty and Ms. Brown do not use, disclose, divulge or
communicate any Confidential Information (as hereinafter defined).


(b)     

No Hiring of Others. Further, Mr. Betty and Ms. Brown agree that during such
Non-Compete Period, they shall not solicit nor employ any person who is employed
by the Company during the Non-Compete Period.


(c)     

No Solicitation. Mr. Betty and Ms. Brown further agree that during such
Non-Compete Period they shall not solicit Company customers on behalf of them or
any other business or entity in competition with the business then conducted by
the Company.


2)     

Confidential Information.


(a)     

Definition. For purposes of this Paragraph 2, the term “Confidential
Information” means, in addition to its meaning under applicable law, information
which is not generally known in the Company’s industry, which has been
proprietary to the Company and which has been subject to efforts by the Company
to maintain its confidentiality, including but not limited to (i) trade secret
information; (ii) information relating to the business of the Company as
conducted at any time to any of the Company’s past or current products,
including, without limitation, information about the Company’s purchasing,
accounting marketing, selling, or servicing. Without limitation of the
foregoing, all information which Mr. Betty and Ms. Brown have a reasonable basis
to consider Confidential Information or which has been treated by the Company as
being Confidential Information shall be presumed to be Confidential Information
whether originated by Mr. Betty, Ms. Brown or by others, and without regard to
the manner in which Mr. Betty or Ms. Brown obtains access to such information.

 

 

Page 16

Share Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT C - NON-COMPETE AGREEMENT


 

(b)     

No Disclosure. Mr. Betty and Ms. Brown shall not, at any time during the
Non-Compete Period, use or disclose any Confidential Information to any person
not employed by the Company without the prior written authorization of the
Company except as required by law, court order or governmental demand, provided
that Mr. Betty or Ms. Brown has given the Company prompt, written notice that
either believes they are required to disclose same so that the Company has had
reasonable opportunity to seek a protective order or other appropriate remedy.
Mr. Betty and Ms. Fang shall exercise prudence and the highest degree of care to
safeguard and protect, and to prevent the unauthorized disclosure of, all such
Confidential Information. The parties hereto stipulate that all Confidential
Information has been acquired by the Company at great expense and substantial
effort and is and will be important and material and does and will contribute
significantly to the successful conduct of the Company’s business and to its
goodwill. Information shall not be considered confidential to the extent, but
only to the extent, that such information is: (i) already known to the receiving
party free of any restriction at the time it is obtained from the other party;
(ii) subsequently learned from an independent third party free of any
restriction and without breach of this Agreement; (iii) is or becomes publicly
available through no wrongful act of any party; (iv) is independently developed
by one party without reference to any Confidential Information of any other
party or (v) required to be disclosed pursuant to a requirement of a
governmental agency or law so long as the parties provide each other with timely
written prior notice of such requirements.


3)     

Remedies. The parties agree Mr. Betty’s and Ms. Brown’s relationship with the
Company and the Company’s business is unique and special; that in the event of
Mr. Betty’s or Ms. Brown’s material breach of this Agreement or any of its
provisions, money damages alone would be an inadequate remedy; that any breach
by Mr. Betty or Ms. Brown of the provisions contained in Paragraphs 1 and 2
would cause immediate and irreparable harm to the Company, that in the event of
any breach of this Agreement by Mr. Betty or Ms. Brown, the Company, in addition
to any remedies the Company may have at law, shall have the right to equitable
relief, including injunctive relief, against Mr. Betty or Ms. Brown without
posting bond.


4)     

Third Party Beneficiaries. Mr. Betty and Ms. Brown acknowledge and agree that
the covenants contained in Paragraphs 1 and 2 hereof are expressly intended to
benefit the Company and all of its Affiliates, and that for purposes of such
Paragraphs the term “Company ” shall include all of the Company’s Affiliates.
The term “Affiliate” shall mean any entity that directly or indirectly through
one or more intermediaries controls, is controlled by or under common control
with the Company, and any joint venturer or partner of the Company, and
“control” means the power, director or indirect, to direct or cause the
direction of management and policies, whether through ownership of voting
securities, by contract or otherwise, including Pinnacle Integrated Systems,
Inc.


5)     

Miscellaneous.


(a)     

Mr. Betty or Ms. Brown may not assign all or any portion of their rights, nor
may he or she delegate their duties and obligations, under this Agreement. The
Company may assign this Agreement and its rights (but not the Company’s
obligations hereunder). Any other purported assignment or delegation made
without such written consent shall be null and void.




Page 17

Share Purchase Agreement

--------------------------------------------------------------------------------

EXHIBIT C - NON-COMPETE AGREEMENT

(b)     

Except as otherwise provided herein, nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the parties hereto and their respective permitted successors and
permitted assigns, any rights or remedies under or by reason of this Agreement.


(c)     

Each party at any time and from time to time, whether before or after the date
hereof, agrees upon the request of the other party to execute, acknowledge, and
deliver any further documents or instruments that are necessary or desirable to
carry out the terms of this Agreement or that are reasonably requested by the
other party, and to take any other action to effect fully the purpose of this
Agreement.


(d)     

All of the terms and provisions of this Agreement and the parties’ respective
rights and obligations hereunder shall be binding upon and inure to the benefit
of the parties hereto and their respective and permitted successors and assigns.


(e)     

If any provision of this Agreement is held to be invalid or unenforceable, it
shall be modified to conform with the law rather than voided, if possible, in
order to achieve the intent of the parties to the full extent possible. In any
event, all other provisions of the Agreement shall be deemed valid and
enforceable to the full extent possible.


(f)     

Either party’s delay or failure to enforce or exercise any provision of this
Agreement or rights existing hereunder shall not in any way be construed as or
constitute a waiver of any such provision or right, or prevent that party
thereafter from enforcing each and every other provision or right of this
Agreement.


(g)     

This Agreement constitutes the entire agreement among the parties hereto with
respect to the matters addressed herein and supersedes all prior agreements,
understandings, negotiations and discussions, both written and oral, among the
parties hereto with respect to such subject matter, all of which prior
agreements, understandings, negotiations and discussions or portions thereof,
both written and oral, are merged into this Agreement.


(h)     

No course of dealing shall be effective to amend, modify or change any provision
of this Agreement. The provisions of this Agreement may be amended, modified or
changed only by an instrument in writing signed by each of the parties hereto.


(i)     

Any provisions, agreement, covenants, or representations contained in this
Agreement which are expressly or by implication to come into or remain in force
following the termination or expiration of this Agreement shall survive such
termination or expiration.


(j)     

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original instrument and which shall have the same force and
effect as the original instrument, and all of which shall constitute one and the
same agreement.


(k)     

All notices and other communications provided for hereunder shall be in writing
and shall be deemed to be given when delivered in person or deposited in the
mail, first class, registered or certified, return receipt requested with proper
postage prepaid, or transmitted by facsimile and:




Page 18

Share Purchase Agreement

--------------------------------------------------------------------------------

EXHIBIT C - NON-COMPETE AGREEMENT

If to Company:

     ComCam International, Inc.

     1140 McDermott Drive

     West Chester, Pennsylvania 19380

     telephone: (610) 436-8089

     email: don@comcam.net

If to Mr. Betty:

     Robert Betty

     308 National Road

     Exton, Pennsylvania 19341

     telephone: (610) 524-7810

     email: bbetty@p2inc.net

If to Ms. Brown:

     Feng Brown

     308 National Road

     Exton, Pennsylvania 19341

     telephone: (610) 524-7810

     email: abrown@p2inc.net



(l)     

This Agreement shall be deemed to be made in and in all respects shall be
interpreted, construed, and governed by and in accordance with the laws of the
State of Pennsylvania without reference to its conflicts of laws provision.


(m)     

In the event of any litigation between or among the parties, the prevailing
party shall be entitled to recover its attorney’s fees and costs incurred.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.          



Mr. Betty



Robert Betty



/s/ Robert Betty          
 

Ms. Brown



Feng Brown
 

/s/ Feng Brown     



Company



     ComCam International, Inc.



     /s/ Don Gilbreath     

By: Don Gilbreath

Its: Chief Executive Officer



Page 19

Share Purchase Agreement